COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      In the Interest of A.F.R. AKA Baby Boy R

Appellate case number:    01-20-00355-CV

Trial court case number: 2018-04986J

Trial court:              315th District Court of Harris County

Date motion filed:        November 30, 2020

Party filing motion:      Appellant


       It is ordered that the motion for rehearing is denied. See TEX. R. APP. P. 52.9.


Judge’s signature: ___/s/ Sherry Radack________
                   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Hightower and Adams.


Date: ___December 31, 2020_____